Order entered June 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00116-CR

                       CLETERRION DENGELO MOSBY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1775925-V

                                            ORDER
        The clerk’s record in this appeal was due on March 31, 2018. When it was not filed, we

notified the district clerk by postcard dated April 4, 2018 and instructed that the record be filed

within thirty days. To date, the clerk’s record has not been filed. We ORDER the Dallas

County District Clerk to file the clerk’s record in this appeal WITHIN TEN DAYS of the date

of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE